Citation Nr: 0107749	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen of claim 
of entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO) which found no new 
and material evidence to reopen a claim of entitlement to 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  By an unappealed decision in January 1981 the RO denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  Evidence associated with the claims file subsequent to 
the RO's January 1981 denial does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The RO's January 1981 decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially asserts that there is new and 
material evidence supporting her claim for service connection 
for the cause of the veteran's death.  However, the RO 
previously had considered this claim and denied entitlement 
to the benefit sought in a January 1981 rating decision.  The 
denial was based upon the RO's finding no causal connection 
between the veteran's service and his cause of death.  The RO 
decision became final when the appellant declined to initiate 
an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Winters v. Gober, 219 F.3d 1375, 
1379 (Fed. Cir. 2000).

At the time of his death in October 1980, the veteran was 
service-connected for schizophrenia and for fragment wounds 
of the left leg and foot.  Official records identify the 
cause of his death as shock due to multiple perforations of 
internal organs by 14 bullet wounds to the veteran's head, 
neck, thorax, abdomen and right arm.

The evidence of record at the time of the RO's January 1981 
decision included the following:  the veteran's service 
medical records; reports of VA examinations in July 1970, 
June 1973, January and March 1974, January and June 1975, 
December 1976, March and November 1978 and September 1980; VA 
and VA fee basis treatment records from June 1970 to May 1971 
and from May 1974 to April 1979; VA hospital records from 
July to August 1973 and from March to June 1976; private 
doctors' evaluations dated in November 1973 and May 1980; a 
December 1979 letter from a former employer of the veteran 
and several written statements from the veteran; the 
veteran's death certificate and a police report on his death.  
Much of this documentation pertains to the veteran's service-
connected disorders but none of it includes evidence of a 
causal linkage between the veteran's death and service or a 
service-connected disorder.

Additional evidence associated with the claims file after the 
January 1981 decision includes duplicate copies of the 
veteran's death certificate and a police report on his death.  
Nonduplicative evidence includes additional police and 
forensic medical records and a copy of a newspaper clipping 
pertaining to the veteran's death, written statements from 
the claimant and a copy of a transcript of her testimony at a 
hearing before the RO.  The appellant testified that the 
veteran's progressively worsening service-connected mental 
disability rendered him uncontrollably aggressive.  She 
reports that he became enraged upon learning that someone had 
injured his brother and that he was seeking to avenge the 
injury at the time he was gunned down.  Evidence shows that 
the veteran had a loaded handgun with him at the time of his 
death.

The essence of the appellant's claim is that the veteran's 
service-connected mental disorder compelled him to engage in 
irrational conduct, thereby inviting a homicidal response.  
She further asserts that the veteran's service-connected leg 
disorder precluded him from running away to take refuge from 
his attackers.  Indeed, the additional evidence shows that 
the veteran died in a fusillade of bullets, possibly from 
members of a hostile gang, and that he himself apparently had 
been prepared to shoot somebody at the time of his death.  
Nevertheless, no records associated with the claims file 
since the January 1981 RO decision include medical evidence 
confirming a causal connection between the cause of the 
veteran's death and service or a service-connected disorder.

The Board finds that to the extent the evidence associated 
with the claims file after January 1981 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the RO's January 1981 decision, it cannot constitute 
new and material evidence.  See 38 C.F.R. § 3.156(a).  The 
Board also finds that the portion of the newly submitted 
evidence which is neither cumulative nor redundant still 
cannot be new and material because it fails to provide 
evidence of a causal connection between the cause of the 
veteran' death and his service.  Only the appellant asserts 
such a connection.  However, because the appellant is a lay 
person with no medical training or expertise, her statements 
alone cannot constitute competent evidence of the required 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Essentially, 
the Board finds that even to the extent that recently 
submitted evidence is not duplicative of previously 
considered evidence it nevertheless does not bear directly 
and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

The Board views the foregoing discussion as sufficient to 
inform appellant of the elements necessary to complete her 
application to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing, the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for the cause of the veteran's death and 
that the January 1981 RO decision remains final.


ORDER

There being no new and material evidence, the appeal to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

